DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 16, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190208101 A1 Gohl; Pascal et al. (hereafter Gohl).
Regarding claim 1, Gohl discloses An image data processing method (i.e.Fig.3) comprising: obtaining flight state information of an unmanned aerial vehicle (UAV) (i.e.Fig.4 404, [0063], sensor data is the state information); selecting a target image processing strategy from a plurality of image processing strategies based on the flight state information (i.e.Fig.4 406, [0064]-[0065], wherein the either operation 408 and 410 are the target strategies would be selected in step 406, and the condition information for decision are from the sensor data), the plurality of image processing strategies including an image stabilization strategy (i.e.[0074], wherein the 408 is the image stabilization strategy); and processing image data obtained by an imaging device carried by the UAV based on the target image 
Regarding claims 2, 17, Gohl discloses The method of claim 1, further comprising: obtaining an imaging mode initiated by the imaging device; wherein selecting the target image processing strategy includes selecting the target image processing strategy from the plurality of image processing strategies based on the flight state information and the imaging mode (i.e.[0092]).
Regarding claim 16, see the rejection for claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-6, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohl, and further in view of US 20190174063 A1 HUANG; Yin et al. (hereafter Huang).
Regarding claims 3, 18, Huang teaches The method of claim 1, wherein the plurality of image processing strategies further include an image cropping strategy, and processing the image data based on the target image processing strategy includes: in response to the target image processing strategy being the image stabilization strategy, performing electronic stabilization on the image data based on the image stabilization strategy; or in response to the target image processing strategy being the image cropping strategy, performing cropping processing on the image data based on the image cropping strategy (i.e.[0073]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the image data processing method disclosed by Gohl to include the image cropping strategy of Huang, in order to improve efficiency and accuracy of image processing of images captured by a UAV in motion, as taught by Huang (i.e.[0022]).
Regarding claim 4, Huang teaches The method of claim 3, wherein the flight state information includes a flight speed, and selecting the target image processing strategy includes: selecting the image stabilization strategy as the target image processing strategy in response to the flight speed of the UAV being less than a predetermined speed threshold; or selecting the image cropping strategy as the target image processing strategy in response to the flight speed of the UAV being greater than or equal to the predetermined speed threshold (i.e.[0073]).
Regarding claim 5, Huang teaches The method of claim 3, wherein the flight state information includes attitude information, and selecting the target image processing strategy includes: determining 
Regarding claim 6, Huang teaches The method of claim 1, further comprising: setting a field of view for the imaging device based on the target image processing strategy; and obtaining the image data through the imaging device with the set field of view (i.e.[0025]).
Regarding claim 19, see the rejection for claim 4, Huang further teaches the imaging mode being a video capturing mode (i.e.[0024]).
Regarding claim 20, see the rejection for claim 5, Huang further teaches the imaging mode being a video capturing mode (i.e.[0024]).
 Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohl, and further in view of US 20080218613 A1 Janson; Wilbert F. et al. (hereafter Janson).
Regarding claim 7, Janson teaches The method of claim 1, further comprising: setting a field of view for the imaging device based on the target image processing strategy and an imaging mode initiated by the imaging device, the imaging mode including one or more of an imaging preview mode, an image acquisition mode, and a video capturing mode corresponding to different fields of view of the imaging device; and obtaining the image data through the imaging device with the set field of view (i.e.[0092]-[0093]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the image data processing method disclosed by Gohl to .
Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohl, and further in view of US 20180120107 A1 MAEHARA; Hideaki et al. (hereafter Maehara).
Regarding claim 8, Maehara teaches The method of claim 1, wherein: selecting the target image processing strategy includes selecting the image stabilization strategy as the target image processing strategy; and processing the image data includes: obtaining attitude measurement data of the imaging device when capturing the image data during flight of the UAV; determining a target image area from the image data based on the attitude measurement data and target attitude data of the imaging device; and processing the target image area to obtained the processed image data (i.e.[0137]-[0141], [0151]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the image data processing method disclosed by Gohl to include the obtaining attitude measurement data of the imaging device when capturing the image data during flight of the UAV of Maehara, in order to provide a navigation system and a survey system capable of estimating the attitude of a moving body with a high degree of accuracy, as taught by Maehara (i.e.[0016]).
Regarding claim 9, Maehara teaches The method of claim 8, wherein determining the target image area includes: calculating an attitude correction amount based on the attitude measurement data and the target attitude data; and determining the target image area from the image data based on the attitude correction amount (i.e.[0066]).

Regarding claim 11, Maehara teaches The method of claim 9, wherein the attitude correction amount includes at least one of: a first correction amount corresponding to a pitch attitude angle, a second correction amount corresponding to a roll attitude angle, or a third correction amount corresponding to a yaw attitude angle (i.e.[0057]).
Regarding claim 12, Maehara teaches The method of claim 11, wherein calculating the attitude correction amount includes: determining the first correction amount and the second correction amount based on the attitude measurement data and the target attitude data; detecting whether there is a remaining attitude correction amount based on the first correction amount, the second correction amount, and a total correction amount set for the image data; and determining the third correction amount based on the remaining attitude correction amount in response to detecting there is the remaining attitude correction amount (i.e.[0150-[0152]).
Regarding claim 13, Maehara teaches The method of claim 8, further comprising: obtaining attitude data of the imaging device during the process of obtaining the image data; and filtering the attitude data of the imaging device to obtain the target attitude data of the imaging device, the target attitude data being attitude data of the imaging device that allows the imaging device to obtain image data meeting a predetermined image quality condition (i.e.[0066]-[0067]).
Regarding claim 14, Maehara teaches The method of claim 8, further comprising: receiving a setting instruction for a target object, the setting instruction including attitude data of the imaging .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohl, and further in view of US 20170121034 A1 Fisher; Tobin et al. (hereafter Fisher)
Regarding claim 15, Fisher teaches The method of claim 1, wherein: selecting the target image processing strategy includes selecting the image stabilization strategy as the target image processing strategy; and processing the image data includes: obtaining attitude information of the imaging device; adjusting an attitude of a gimbal carrying the imaging device based on the attitude information of the imaging device; and obtaining the image data through the imaging device (i.e.[0017], [0027]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the image data processing method disclosed by Gohl to include the obtaining attitude information of the imaging device of Fisher, in order to improve power drive arrangements used in such aerial vehicles, as taught by Fisher (i.e.[0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US 20170358099 A1, US 20190068829 A1, US 20110301784 A1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671.  The examiner can normally be reached on Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY Y. LI/Primary Examiner, Art Unit 2487